REDMANN, Chief Judge,
dissenting.
The only medical evidence on stress is a letter from a doctor who began treating plaintiff for “chronic hepatitis” (the other doctor’s letter said “lupoid hepatitis”) in 1981: “Additional diagnoses during this period of observation have included anxiety, probably related to stress with excess muscle spasm, and it is likely that job stress contributed to this anxiety pattern, making it worse. This anxiety reaction has been compounded by medication and the disease [chronic hepatitis] itself, and is presently responding to medication.”
Thus the only medical evidence is that plaintiff’s hepatitis compounds her anxiety, not vice versa. The judgment should be reversed.